                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 ARTHUR A NELSON,                                 )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )           No. 2:18-CV-00012-JRG-CLC
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
            Respondent.                           )

                                  MEMORANDUM OPINION

       Presently before the Court is an application for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [Doc. 1] filed pro se by Arthur A. Nelson (“Petitioner”). The record indicates that

Petitioner has paid the $5.00 filing fee. See 28 U.S.C. § 1914(a).

       Petitioner is confined at McDowell County Federal Correctional Institution in Welch, West

Virginia (“F.C.I. McDowell”), serving a sentence imposed in March 2007, by the United States

District Court for the Eastern District of Tennessee in Greeneville for his conviction of “possession

of a firearm and/or ammo by a felon and convicted felon in possession of a firearm and/or ammo”

[Doc. 1 at 1]. Petitioner filed for this writ of habeas corpus claiming violations of his Eighth

Amendment and due process rights for the denial of his requested transfer to a residence in Utah

[Doc. 1]. Petitioner, however, cannot seek this redress through a writ of habeas corpus.

       Typically, the writ of habeas corpus is used to free an inmate from unlawful custody.

Preiser v. Rodriguez, 411 U.S. 475, 484–85 (1973). Courts have extended the writ, under certain

circumstances, to allow a prisoner to challenge his transfer to a more restrictive confinement. See

United States v. Harris, 12 F.3d 735, 736 (7th Cir.1994). In accordance with Graham v. Broglin,

922 F.2d 379 (7th Cir. 1991):
       If the prisoner is seeking what can fairly be described as a quantum change in the
       level of custody—whether outright freedom, or freedom subject to the limited
       reporting and financial constraints of bond or parole or probation, or the run of the
       prison in contrast to the approximation to solitary confinement that is disciplinary
       segregation—then habeas corpus is his remedy. But if he is seeking a different
       program or location or environment, then he is challenging the conditions rather
       than the fact of his confinement and his remedy is under civil rights law[.]

Id. at 381. Here, Petitioner is challenging only his location within the BOP system and this Court

cannot provide the relief requested. 1 Accordingly, the Court finds it is without jurisdiction to

consider Petitioner’s application for a writ of habeas corpus, and this matter is DISMISSED.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




       1
         The Court notes that this Court previously addressed this same issue in Petitioner’s
criminal case (United States of America v. Nelson, 2:08-CR-60 (E.D. Tenn. June 25, 2009). In his
previous criminal case, this Court dismissed Petitioner’s pro se motion to transfer his supervision
to Utah because such relief cannot be granted by this Court [See Nelson, 2:08-CR-60, Doc. 61].


                                                2
